Citation Nr: 1738939	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  07-37 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a sinus disability (other than allergic rhinitis), to include sinusitis and chronic sinus infections.

2.  Entitlement to service connection for a gastrointestinal disability (other than diverticulitis), to include gastroesophageal reflux disease (GERD) and hiatal hernia, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This case was previously remanded by the Board in June 2010, September 2014, and December 2015.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review.

The June 2010 Board decision denied entitlement to service connection for allergic rhinitis.  Service connection for diverticulitis was denied in the September 2014 Board decision.  No appeal was taken from either determination.  As such, these matters are no longer before the Board for appellate consideration, as reflected in the characterization of the issues on the title page of this decision.

In October 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge on the issue of service connection for a psychiatric disability, which is no longer before the Board.  As the Veteran has never requested a Board hearing on the issues that are currently before the Board, a remand to schedule a Board hearing is not warranted.  
 
 
FINDINGS OF FACT

1.  The most probative evidence of record does not show that a current sinus disability (other than allergic rhinitis), to include sinusitis and chronic sinus infections, is related to an in-service injury, event, or disease.

2.  The most probative evidence of record does not show that a gastrointestinal disability (other than diverticulitis), to include gastroesophageal reflux disease (GERD) and hiatal hernia, to include as due to herbicide exposure, is related to an in-service injury, event, or disease.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sinus disability (other than allergic rhinitis), to include sinusitis and chronic sinus infections, are not met.  38 U.S.C.A. §§ 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a gastrointestinal disability (other than diverticulitis), to include gastroesophageal reflux disease (GERD) and hiatal hernia, to include as due to herbicide exposure, are not met.   38 U.S.C.A. §§ 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain diseases may be presumed to have been incurred in service where a Veteran was exposed to herbicide agents, such as Agent Orange, while on active service, even when there is no evidence of such exposure during the period of service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  Generally, the regulation applies where an enumerated disease becomes manifest to a compensable degree at any time after active service.  38 C.F.R. § 3.307(a)(6)(ii).  GERD is not included in the list of enumerated diseases.  The presumptive regulations, however, do not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Analysis - Sinus Disability

The Veteran asserts that he has a current sinus disability as a result of his military service.  Specifically, the Veteran has stated that he was seen several times while on active service for sinus infections and continues to have problems with his sinuses.  See, Correspondence received by VA September 2006.   

The Medical evidence reflects that during the appeal period the Veteran has had a diagnosis of chronic sinusitis, ethmoid sinus disease and epistaxis.  See, May 2017 VA Examination.  Thus, the Veteran has a current disability for VA purposes.

With respect to element (2), a relevant in-service event, injury or disease, the Board notes there is some evidence of sinusitis prior to the Veteran's service.  A September 1965 pre-induction history noted frequent colds, runny nose trouble, sinusitis, and hay fever.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet.App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111.  

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

In this case, the September 1967 induction examination shows that the Veteran's sinuses were evaluated as normal.  The report is absent for any indication or complaints of a sinus condition.  However, the September 1967 report of medical history references minimal sinusitis and hay fever 4 years earlier.  Although the Veteran reported a history of sinusitis on his September 1967 report of medical history, no relevant disability was noted on the entrance examination.  Accordingly, the presumption of soundness applies to the Veteran's sinusitis.  Therefore, if the Board is to find that the presumption of soundness is rebutted and that the Veteran's sinusitis preexisted service, it must find (1) that clear and unmistakable evidence shows that sinusitis preexisted service; and (2) that clear and unmistakable evidence shows that his sinusitis was not aggravated by service.  Horn, 25 Vet. App. at 234.  

Here, the evidence of a preexisting condition consists of statements by the Veteran both prior to service and in the course of his post-service VA treatment.  However, the United States Court of Appeals for Veterans Claims (Veterans Court) has consistently held that a veteran's lay account of a prior condition does not amount to a clinical diagnosis, and may not by itself allow for the conclusion that there is clear and unmistakable evidence that a condition preexisted service.  See Crowe, 7 Vet. App. at 245; Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The Board emphasizes that clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard.  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  Thus, while the March 2015 VA examiner opined that it "is at least as likely as not that the veteran's sinusitis clearly and unmistakably existed prior to service," such opinion does not satisfy the "clear and convincing" burden of proof.  In light of the circumstances of this case, the Board finds that the evidence does not rise to the level of clear and unmistakable evidence to rebut the presumption of soundness as to the pre-service existence of sinusitis.  

As to an in-service event, the Veteran's service treatment records contain a March 1968 notation reflecting the Veteran had sinusitis for about 1 to 2 weeks and has had recurrent nasal drainage.  As such, the Board finds that the Veteran has established an in-service event, injury or disease for service connection purposes.  

With respect to a nexus between the current disability and an in-service event, injury or disease, the Veteran has received several VA examinations and opinions, all of which weigh against the Veteran's claim.  

The Veteran was provided a VA examination in December 2006.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported problems with his sinuses since high school that occurred mainly during the spring and have increased in severity over the past several years.  The Veteran further reported increasing problems with drainage and pain over the left frontal sinus.  The Veteran stated that due to obstruction he cleans his nose 1 to 2 times per day, which usually causes bleeding.  The December 2006 VA examiner noted a history of sinusitis with no incapacitating episodes and 2 non-incapacitating episodes per year and diagnosed the Veteran with allergic rhinitis and chronic sinus infection.  The December 2006 VA examiner opined that the Veteran's chronic sinus infection is not more likely than not related to his military service.  As rationale the VA examiner stated the Veteran's chronic sinus infection is related to his allergic rhinitis which pre-existed his military service.  

As noted above, the June 2010 Board decision denied service connection for allergic rhinitis, and remanded his sinusitis claim in order to determine whether it clearly and unmistakably pre-existed his military service.  Therefore, the Veteran was provided a second VA examination relating to his service connection claim for sinusitis in July 2010.  The July 2010 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran stated that he had had occasional sinus infections and hay fever as a child.  The Veteran further stated that after his active military service he had 2 to 3 sinus infections per year which were treated with antibiotics.  Upon examination the VA examiner noted the Veteran did not currently have sinusitis although there are symptoms and a past history.  The June 2010 VA examiner did not provide an opinion as to whether the Veteran's sinusitis was related to his active service.  

Since the June 2010 VA examiner did not provide a nexus opinion the September 2014 Board remand directed that the Veteran receive a new VA examination.  In March 2015 the Veteran's available records were reviewed without an in-person or video telehealth examination using the acceptable clinical evidence process because the existing medical evidence provided sufficient information on which to render an opinion.  The March 2015 examiner noted the Veteran's diagnosis of chronic sinusitis.  Based upon review of the record the VA examiner opined that "[i]t is at least as likely as not that the veteran's sinusitis clearly and unmistakably existed prior to service; it is at least as likely as not that the veteran's sinusitis is related to the allergic rhinitis."  However, in the December 2015 remand, the Board determined the March 2015 VA opinion was unclear from this finding whether the heightened standard required to rebut the presumption of soundness had been met.  Therefore, the Board remanded the Veteran's claim for another VA examination.  

The Veteran was afforded a review of available records examination in December 2015.  The VA examiner reviewed the record and opined that the Veteran's chronic sinusitis was less likely than not incurred in or caused by the claimed in-service bouts of acute sinusitis.  As rationale the December 2015 VA examiner stated that the Veteran's service treatment records reflect that he was treated for a bout of acute sinusitis in November 1967 and there is no indication that there were any residuals.  The service treatment records further reflect that the Veteran was seen in February 1968 with symptoms of sinusitis and was evaluated approximately 4 weeks later and it was noted that the Veteran had a past history of 1 to 2 weeks of sinusitis.  The VA examiner noted that after February 1968 the Veteran had no further complaints of or a diagnosis of sinusitis for the remainder of his service and through his separation examination.  The December 2015 VA examiner stated that the Veteran suffered from two bouts of acute sinusitis during service, and recovered from both without residuals.  Additionally, there is no established chronicity of condition or treatment during his period of active service.  The VA examiner stated that the Veteran's episodes of sinusitis during service occurred during the winter months and were secondary to infectious processes that were treated with antibiotics.  It was opined that the Veteran's current condition is chronic sinusitis which the medical record reflects is related to his pre-existing allergic rhinitis.   

The Veteran was provided another review of available records in May 2017 in order to determine if his sinusitis, ethmoid sinus disease, or epistaxis are related to his active military service.  The May 2017 VA examiner reviewed the Veteran's record and opined that his chronic sinusitis is less likely as not caused by or the result of his military service.  As rationale the May 2017 VA examiner stated that the Veteran had at least 2 episodes of sinusitis during service with no documentation of chronic sinusitis, and he did not document care for his sinuses for many years after service.  Additionally, the May 2017 VA examiner determined that the Veteran's chronic sinus disease is more likely than not caused by or the result of his pre-existing allergic rhinitis.  As to the Veteran's ethmoid sinus disease the May 2017 VA examiner opined that it is less likely as not caused by or the result of his active military service.  As rationale the examiner stated that ethmoid sinus disease is included within the realm of sinusitis, it merely relates to a specific sinus, and thus would be covered and included by the chronic sinusitis opinion.  Finally, as to the Veteran's epistaxis, the May 2017 VA examiner opined that it is less likely as not that it is caused by or the result of his active military service.  As rationale the examiner stated there is no evidence of epistaxis during service.  Additionally, the Veteran reported the use of q-tips to clean his nose and this can result in bleeding.  The VA examiner further stated the Veteran's epistaxis is related to local trauma and medication used in treatment for his allergic rhinitis.     

The only evidence indicating an association between the Veteran's current sinusitis and active duty are the Veteran's own assertions.  In a correspondence received by VA in June 2007 the Veteran stated he was treated three times during service for sinus infections.  The Veteran further stated he has been treated for sinus infections for his entire life.  Private medical treatment records reflect the Veteran was treated for sinusitis several times in the 1970s and 1980s.  However, the physician did not provide an opinion as to whether the Veteran's sinusitis is related to his active military service.  Therefore, the only evidence of record that the Veteran's sinusitis is related to active service is his own assertions.   It is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159 (a)(1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  However, the origin or cause of chronic sinusitis is not a simple question that can be determined based on personal observation by a lay person.  As such, the Board finds the question of whether the Veteran's current chronic sinusitis had its onset during active duty does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of sinusitis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).     

As such, the lay statements provided by the Veteran are not competent evidence as to whether the Veteran's current chronic sinusitis is related to his active service.  Moreover, such a finding is not supported by the record.  Specifically, although his service treatment records reflect several instances of acute sinusitis there are no service treatment records, post-service medical treatment records, or medical opinions which link the Veteran's reported in service acute sinusitis episodes to his current chronic sinusitis.  

In summary, the probative evidence of record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veteran's current chronic sinusitis and the in-service event, injury or disease.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Analysis - GERD

The Veteran asserts that he has GERD and a hiatal hernia as a result of his military service.  Specifically, the Veteran has stated that he was seen while on active service for epigastric pain as well as intestinal problems and continues to have problems since service.  Additionally, the Veteran stated he believes his current gastrointestinal disabilities are related to his exposure to Agent Orange while serving in Vietnam.  See, Correspondence received by VA September 2006. 

The Medical evidence reflects that during the appeal period the Veteran has had a diagnosis of GERD, hiatal hernia and esophageal stricture.  See, July 2010 VA Examination.  Thus, the Veteran has a current disability for VA purposes.

With respect to element (2), a relevant in-service event, injury or disease, the Board notes there is some evidence of gastral intestinal conditions prior to the Veteran's service.  A September 1965 pre-induction history noted frequent indigestion, and stomach, liver or intestinal trouble.  Additionally, in September 1965 the Veteran received a letter from a private physician stating he "had an upper G-I problem in June 1964.  X-rays revealed no active ulcer but he did respond to ulcer management."

As with the Veteran's claim for sinusitis the Veteran's September 1967 induction examination does not contain any notations, indications or complaints of any gastrointestinal conditions.   Accordingly, the presumption of soundness applies to the Veteran's gastrointestinal disability and if the Board is to find that the presumption of soundness is rebutted and that the Veteran's gastrointestinal disability preexisted service, it must find (1) that clear and unmistakable evidence shows that a gastrointestinal disability preexisted service; and (2) that clear and unmistakable evidence shows that his gastrointestinal disability was not aggravated by service.  Horn, 25 Vet. App. at 234.   

Here, the evidence of a preexisting condition consists of a September 1965 pre-induction history noting frequent indigestion, and stomach, liver or intestinal trouble and a September 1965 letter from a private physician stating the Veteran had an upper G-I problem in June 1964.  However, the September 1965 letter stated the Veteran received X-rays which revealed no active ulcer and the Veteran was not described as having on-going history of upper G-I problems.  Thus, from the medical record of evidence there is a single established bout of an undiagnosed upper gastrointestinal condition in June of 1964.  In light of the circumstances of this case, the Board finds that the evidence does not rise to the level of clear and unmistakable evidence to rebut the presumption of soundness as to the pre-service existence of gastrointestinal disability.  

As to an in-service event, injury or disease the Veteran's service treatment records do not reflect any diagnoses or complaints of GERD.  However, a November 1968 service medical record shows that the Veteran complained of mid epigastric discomfort that had been occurring over the preceding two weeks.  As such, the Board finds that the Veteran has established an in-service event, injury or disease for service connection purposes.  

With respect to a nexus relationship between a current disability and active service, the Board finds that the most probative evidence of record does not support finding a relationship.  

A March 1978 private treatment record reflects that the Veteran has had problems concerning his stomach which have become "worse lately."  The March 1978 record does not contain a gastrointestinal diagnosis nor does it contain an opinion as to whether the Veteran's stomach problems are related to service.  

The Veteran was afforded a VA review of available records examination in December 2015.  The VA examiner reviewed the claims file and opined that the Veteran's GERD and hiatal hernia are less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As rationale the December 2015 VA examiner stated that the Veteran's service treatment records reflect only one complaint of epigastric discomfort in November 1968.  His discomfort had been occurring over the preceding two weeks.  The November 1968 examiner did not make a diagnosis and the record indicates that after the November 1968 medical notation there are no further complaints for the remainder of his service.  As such, the December 2015 VA examiner stated that there is no established chronicity of condition or treatment throughout the Veteran's service and the acute condition of November 1968 had resolved without residual.  

The Veteran was afforded a second review of available records examination in May 2017.  The VA examiner reviewed the claims file and opined that the Veteran's GERD, small bowel obstruction, epigastric hernia, esophageal stricture, femoral hernia and hiatal hernia are less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As rationale the May 2017 VA examiner stated that the Veteran had an episode of GI distress during active duty but no chronic problems.  The VA examiner explained that GERD and hiatal hernia would not resolve with a single short term treatment.  Therefore, the distress during active service was not GERD or hiatal hernia.     

The Board finds the December 2015 and May 2017 VA examiners' opinions to be fully informed, fully articulated, and well-reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners were fully familiar with the Veteran's medical history as contained in the record.  Even so, the examiners could not provide a favorable nexus opinion.  Additionally, the December 2015 and May 2017 VA examiners' opinions are consistent with the evidence of record.  

With respect to assertions of continuity of symptomatology since active service, the Federal Circuit held that continuity of symptomatology under 38 C.F.R. § 3.303 (b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  GERD and hiatal hernia are not recognized as chronic conditions.  38 C.F.R. § 3.309 (a).  Nevertheless, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The Board has considered the statements of the Veteran and his spouse, C. M.  In a June 2006 correspondence, C. M. stated she has been married to the Veteran since 1969 and that he has had indigestion and GI problems since that time.  The Veteran has also stated that he has had gastrointestinal problems since service.  However, as discussed above, the first evidence of stomach problems after the Veteran's active service is a March 1978 private treatment note indicating that the Veteran reported worsening stomach problems.  The private treatment notation is nine years after active service and does not provide a diagnosis of a gastrointestinal disability.  The Board finds that the service medical treatment records, private treatment records and VA examinations are more probative than the statements of the Veteran and C. M. concerning the chronic nature of his symptoms.  Thus, the most probative evidence of record does not support chronic symptoms of a gastrointestinal disability since active service.      
 
The Board also considered whether the Veteran's gastrointestinal disability is due to exposure to herbicide agents.  The Veteran's service in the Republic of Vietnam is established and thus his exposure to herbicides is presumed.  However, GERD and hiatal hernia are not identified diseases for which service connection may be presumed as a result of exposure to herbicide agents.  There is no competent medical evidence specifically associating the Veteran's GERD and hiatal hernia to herbicide exposure.  The May 2017 VA examiner noted that there is no known link between GERD or hiatal hernia and herbicide agent exposure.  Therefore, presumptive service connection is not warranted.   

The Board recognizes the Veteran's and C. M.'s statements that his disability is related to his active service.  While a lay person may be competent to describe lay observable symptoms, that lay person is not competent to provide an opinion as to whether a gastrointestinal disability is related to active service.  Concerning the Veteran and C. M.'s statements that his GERD is related to service as his symptoms have existed since that time, the Board finds their statements credible as they are consistent with the other evidence of record.  However, the matter of any causal relationship between service and GERD is a complex medical question.  Neither the Veteran nor C. M. was shown to possess the requisite medical training or knowledge to opine as to the cause of GERD.  See Kahana, 24 Vet. App. at 435; Jandreau, 492 F. 3d at 1377 n. 4.  Moreover, the Board attributes the most probative value to the December 2015 and May 2017 examiners' opinions.  The VA examiners have medical expertise, reviewed the claims file, discussed the relevant evidence, and provided a negative nexus opinion with supporting rationale.    

In summary, the probative evidence of record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veteran's current gastrointestinal disability and the in-service event, injury or disease, to include exposure to herbicides.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).
     

ORDER

Entitlement to service connection for a sinus disability (other than allergic rhinitis), to include sinusitis and chronic sinus infections, is denied.  

Entitlement to service connection for a gastrointestinal disability (other than diverticulitis), to include gastroesophageal reflux disease (GERD) and hiatal hernia, to include as due to herbicide exposure, is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


